CRAIL, P. J.
This is an appeal from a judgment of conviction of murder in the second degree. The case is regularly upon the calendar, due notice having been given to the defendant. The defendant has made no appearance in this court and has filed no briefs and has made no request for an extension of time in which to file a brief.
The attorney-general moves the court for dismissal under section 1253 of the Penal Code. The motion is good and it is granted.
Appeal dismissed.
Wood, J., and McGomb, J., concurred.